Citation Nr: 1617051	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-46 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case for further development in January 2012 and September 2015. 

In January 2011, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned.  A transcript is of record. 

Additional items of evidence have been added to the claims file since the agency of original jurisdiction (AOJ) last adjudicated the claim in a November 2015 supplemental statement of the case (SSOC).  In November 2015 written statements, the Veteran waived her right to initial review of such evidence by the AOJ with respect to the issue on appeal.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  


FINDING OF FACT

The Veteran's service-connected right ankle degenerative arthritis with associated status post right triple arthrodesis and bone graft is not manifested by loss or permanent loss of use of the foot. 


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only are not satisfied.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 17.156, 17.157, 17.158 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A September 2008 letter to the Veteran provided all notice required under the VCAA.  It notified the Veteran of the criteria for establishing entitlement to an automobile allowance or adaptive equipment benefits, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

VA examinations were performed, and medical opinions provided, in September 2013 and October 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).   The examination reports reflect review of the claims file and consideration of the Veteran's medical history, and set forth the findings made on examination.  The opinions are supported by clear rationales linking the data to the conclusions reached, and are sufficient to be weighed against any contrary opinions.  Accordingly, the examination reports and medical opinions are adequate to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no evidence of worsening of the Veteran's right ankle disability since the October 2015 examination.  See 38 C.F.R. § 3.327(a) (reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board finds substantial compliance with its January 2012 and September 2015 remand directives to obtain outstanding VA treatment records and a current VA examination and opinion responsive to its instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As noted above, the Veteran testified at a hearing before the undersigned in January 2011.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of this claim, facilitated by questioning from the undersigned and her representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for VA examinations and opinions to address the outstanding issue of whether the Veteran has loss or permanent loss of use of her right foot due to her service-connected right ankle disability.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  The Veteran has also submitted additional treatment records and statements by treating medical professionals in support of her claim since the Board hearing.  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error regarding the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.



II. Analysis

The Veteran claims entitlement to financial assistance in the purchase of an automobile or other conveyance, or to adaptive equipment only, based on limited function caused by her service-connected right ankle disability.  For the following reasons, the Board finds that entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment or adaptive equipment only is not established. 

A certification of eligibility for financial assistance in the purchase of an automobile or other conveyance, or for adaptive equipment only, is provided in cases where a veteran has established entitlement to compensation for a service-connected disability, which results in either (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) the permanent impairment of vision of both eyes with the following status: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity or more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 in the better eye; or (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808; see also 38 C.F.R. §§ 17.156, 17.157, 17.158.  

"Loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.



A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In this case, service connection is in effect for right ankle degenerative arthritis with associated status post right triple arthrodesis and bone graft.  This disability has been assigned a 20 percent disability rating.  A January 2009 VA examination report reflects that the Veteran was able to walk and could do so for 1/4th of a mile.  She was able to stand for 15-30 minutes.  The examiner indicated that her right ankle disability prevented her from driving.  

In her January 2011 hearing testimony, the Veteran stated that she basically has no use of her right foot.  She reported that she uses a 4-wheel walker or a wheelchair and is unable to drive with this foot.  She indicated that she had no plantar or dorsiflexion, which had previously been present at the time of the last examination.  

VA treatment records show that in April 2013, the Veteran underwent right ankle surgery consisting of right achilles tendon repair with a flexor hallucis longus tendon (FHL) transfer.  She participated in physical therapy for a short period of time, but discontinued due to pain and swelling.  

The September 2013 VA examination report reflects that the on examination, the Veteran ambulated with an antalgic gait wearing a CAM boot.  She also used a cane.  The ankle and rear foot were in good alignment upon weight bearing.  The examiner concluded based on examination of the Veteran and review of the file 

and medical records that there was effective function of the right foot that was not equally well served by an amputation stump at the site with use of a suitable prosthetic appliance as balance and propulsion could not be accomplished equally well by an amputation stump and prosthesis.  In other words, the examiner found that the Veteran's right foot balance and propulsion exceeded what would be possible with an amputation and prosthetic appliance.  The examiner noted that the Veteran still had muscle strength of 3/5 and range of motion, although limited due to pain.  There was no ankylosis.  The examiner also noted that the Veteran's right foot condition was not permanent, and that she just had ankle surgery in April 2013. 

A February 2014 letter from a VA treating physician states that the Veteran had complained of chronic limiting right foot pain and swelling for years, which forced her to use a cane to assist with ambulation.  She also wore a customized shoe.  Physical therapy had been attempted on several occasions with limited success.  The physician further noted that the Veteran had undergone four surgeries in an attempt to "remedy the situation."  

A January 2015 letter from the Veteran's treating podiatrist at VA, states that the Veteran continued to have loss of use of her foot and that her condition remained unchanged. 

A March 2015 VA podiatry clinic treatment record reflects a podiatrist's note that the Veteran required the use of custom shoes and a cane to assist with ambulation.  She had limited dorsiflexion and plantar flexion of the right ankle, and was completely unable to invert or evert the right foot.  According to the podiatrist, the Veteran reported that she did not feel safe to use the gas pedal or brake in an automobile.  A March 2015 addendum to this record by the same podiatrist states that due to the Veteran's limited dorsiflexion and plantar flexion of the right ankle, as well as the permanent use of custom shoes, she was not able to physically operate a motor vehicle by the use of a pedal.  The podiatrist concluded that the functionality of the Veteran's right ankle remained an issue and the bulkiness of the prosthetic shoe also prevented her from safely shifting from the gas pedal to the brake pedal. 

The October 2015 VA examiner, after reviewing the Veteran's medical history and conducting an examination, concluded that the Veteran does not have loss of use of the right foot as defined by VA.  In explanation, the examiner noted that the Veteran had a significant right ankle impairment with a fused right ankle, as well as severely diminished sensation in the right foot as a result of diabetic neuropathy.  The examiner stated that she did not have pain with ambulation, but also had less proprioceptive feedback because of the diabetes that further accentuated her loss of balance from the fused right ankle.  As a result of the fused right ankle, the Veteran lacked a normal heel-toe gait, causing her to take shorter steps and lift her right leg higher up in the rear so as to avoid catching her toe.  However, the examiner found that an amputation would not be recommended because the Veteran was able to ambulate better with a fixed ankle in a neutral position than she would with a prosthesis.  The examiner explained that there was less energy consumption than with a prosthesis, better proprioceptive feedback even with the diabetes, lack of problems with skin breakdown from a prosthesis, and a better gait than she would have with the prosthesis.

In other words, the October 2015 VA examiner found that although the Veteran had significant impairment and loss of function of the right ankle, it would not be equally well served by an amputation with prosthesis, as functioning of the right ankle was still superior to that which would be made possible with a prosthesis.  

The Board also notes that, although it does not affect the outcome of the claim either way in light of the VA examiners' findings, service connection has not been established for the Veteran's diabetes, and thus any impairment due to diminished sensation as a result of the diabetes cannot be considered. 

The preponderance of the evidence shows that the Veteran has not had permanent loss or loss of use of her right foot as defined under 38 C.F.R. § 3.350(a)(2) for the purpose of eligibility for purchase of an automobile or other conveyance or adaptive equipment only.  The governing standard for making this determination is whether remaining function such as balance and propulsion in the case of a foot could be accomplished equally well by an amputation stump with prosthesis.  Id.  The evidence shows that the Veteran has been able to walk on both legs and feet, although she uses a cane and prosthetic shoe.  The September 2013 VA examiner concluded that the Veteran had effective function of the right foot that was not equally well served by an amputation stump at the site with use of a suitable prosthetic appliance, as balance and propulsion could not be accomplished equally well by an amputation stump and prosthesis.  The examiner stated in this regard that the Veteran still had muscle strength of 3/5 and range of motion, although limited due to pain, and did not have ankylosis.  The October 2015 VA examiner similarly found that the Veteran had better functioning of the right foot than possible with amputation and prosthesis.  

The VA examiners' opinions constitutes probative evidence that the Veteran's impairment of function of the right foot does not meet the criteria under § 3.350 for loss of use, as they represent the informed conclusions of medical professionals based on review of the Veteran's medical history and the examination findings, and are supported by clear explanations as to why such criteria are not satisfied-namely that the Veteran's balance and propulsion remain superior to that which would be possible with a suitable prosthesis following amputation. 

Although the Veteran stated at the January 2011 Board hearing that she was unable to use her right foot and had to transport herself with a 4-wheel walker or a wheelchair, a VA treatment record dated in July 2011 states that she came in walking with a cane without difficulty, and VA treatment records dated in April 2011 and May 2011 also reflect that the Veteran's gait was within normal limits.  An August 2011 VA treatment record states that the Veteran's gait was slow and she used a cane, but nevertheless demonstrates that she was able to walk.  Thus, more probative evidence in the form of objective findings in the VA treatment records show that the Veteran was in fact able to walk.  Even if there were times when the Veteran had to resort to a walker or wheelchair, and assuming this was due solely to her service-connected right ankle disability, the evidence demonstrates that such loss of function was not permanent since she regained the ability to walk by as early as April 2011, albeit with the use of a cane. 



The January 2015 letter from the Veteran's treating podiatrist at VA stating that the Veteran continued to have loss of use of her foot does not show loss of use as defined under § 3.350(a)(2).  Apart from the fact that no explanation was provided for this finding, the March 2015 VA podiatry clinic records dated just a couple of months later show that the Veteran was able to walk and had limited dorsiflexion and plantar flexion of the ankle.  These records show that the conclusion in the January 2015 letter that the Veteran had loss of use of her foot does not equate to having no function remaining except that which would be equally well served by an amputation at a site below the knee and suitable prosthesis.  Accordingly, its probative weight is discounted in terms of the criteria set forth in § 3.350(a)(2) in light of the March 2015 VA treatment records.  The September 2013 and October 2015 VA examiners' opinions carry more weight, as they are supported by specific explanations keyed to the criteria for determining loss of use under § 3.350(a)(2).  

Notably, the podiatrist in the March 2015 VA treatment records did not cite loss of use of the right foot as defined under § 3.350(a)(2) regarding the Veteran's inability to operate a normal automobile.  Rather, the podiatrist simply stated that the Veteran did not feel safe to use the gas pedal or brake in an automobile, and that due to the Veteran's limited dorsiflexion and plantar flexion of the right ankle, as well as the permanent use of custom shoes, she was not able to physically operate a motor vehicle by the use of a pedal.  The podiatrist also concluded that the functionality of the Veteran's right ankle remained an issue and the bulkiness of the prosthetic shoe also limited her ability to safely shift from the gas pedal to the brake pedal.  While these findings may all be true, they do not satisfy the strict standard set forth in § 3.350(a)(2).  The issue is not whether it is unsafe for the Veteran to operate a normal vehicle with her right foot, but whether remaining function of the right foot would be equally accomplished by an amputation stump at a site below the knee with a suitable prosthetic appliance.  The most probative evidence shows that these criteria are not satisfied. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to automobile and adaptive equipment or for adaptive equipment only based on loss of use of the right foot is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


